        Case 2:21-mj-00020-CRE Document 6-1 Filed 01/06/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA

                       v.
                                                      Magistrate No. 21-20
                                                      [UNDER SEAL]


 CHARLES BAKER

                                          ORDER


              AND NOW, to wit, this 5th day of January, 2021, upon consideration of the Motion

for Arrest Warrant based upon a Criminal Complaint, heretofore filed by the United States of

America, it is hereby ORDERED that said Motion is GRANTED.

              It is further ORDERED that an Arrest Warrant shall issue for the apprehension of

defendant CHARLES BAKER.

              Bond shall be set by the United States Magistrate Judge.




                                                   ___________________________________
                                                   UNITED STATES MAGISTRATE JUDGE


cc: United States Attorney
